Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, 11, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 13, and 14 of copending Application No. 17/347,903 (filed 6/15/21). Although the claims at issue are not identical, they they claim the common subject matters shown below in bold type. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application
Application 17/347,903
1. A channel measurement method, comprising: 
     receiving precoded reference signals, wherein the precoded reference signals are obtained by precoding reference signals based on K angle vectors; 
     generating first indication information, wherein the first indication information is used to indicate P weighting coefficients corresponding to P angle-delay pairs, the P weighting coefficients are determined based on the precoded reference signals, each of the P angle-delay pairs comprises one of the K angle vectors and one of one or more delay vectors corresponding to the one angle vector, one or more delay vectors corresponding to each angle vector are preconfigured, and the P angle-delay pairs and the P weighting coefficients corresponding to the P angle-delay pairs are used to determine a precoding matrix, wherein both K and P are positive integers; and 
     sending the first indication information.
8. The method according to claim 1, wherein the K angle vectors and the one or more delay vectors corresponding to each angle vector are determined through uplink channel measurement.
10. The method according to claim 1, wherein the P weighting coefficients correspond to one receive antenna or one transport layer.
A channel measurement method, comprising: 
    sending precoded reference signals, wherein the precoded reference signals are obtained by precoding reference signals based on K angle vectors; 
     receiving first indication information, wherein the first indication information is used to indicate P weighting coefficients corresponding to P angle-delay pairs, the P weighting coefficients are determined based on the precoded reference signals, each of the P angle-delay pairs comprises one of the K angle vectors and one of one or more delay vectors corresponding to the one angle vector, one or more delay vectors corresponding to each angle vector are preconfigured, and the P angle-delay pairs and the P weighting coefficients corresponding to the P angle-delay pairs are used to determine a precoding matrix, wherein both K and P are positive integers; and 
      determining the precoding matrix based on the first indication information.
18. The method according to claim 11, wherein the K angle vectors and the one or more delay vectors corresponding to each angle vector are determined through uplink channel measurement.
20. The method according to claim 11, wherein the P weighting coefficients correspond to one receive antenna or one transport layer.
A channel measurement method, cornprising: 
    receiving a precoded reference signal, wherein the precoded reference signal is obtained by precoding a reference signal based on K angle vectors and L delay vectors;   
    generating first indication information, wherein:
     the first indication information is used to indicate P weighting coefficients corresponding to P angle-delay pairs;
      the P weighting coefficients are determined by using the precoded reference signal;  
       the P angle-delay pairs and the P weighting coefficients corresponding to the P angle delay pairs are used to determine a precoding matrix;
      each of the P angle-delay pairs comprises one of the K angle vectors and one of the L delay vectors, and P, K, and L are all positive integers; and 
      sending the first indication information.
6. The method according to claim 1, wherein the K angle vectors and the L delay vectors are determined based on uplink channel measurement.
7. The method according to claim 1, wherein the P weighting coefficients correspond to one receive antenna or one transport layer.
8. A channel measurement method, comprising: 
sending a precoded reference signal, wherein the precoded reference signal is obtained by precoding a reference signal based on K angle vectors and L delay vectors;     
     receiving first indication information, wherein:
      the first indication information is used to indicate P weighting coefficients corresponding to P angle-delay pairs;
      the P weighting coofficients are determined by using the precoded reference signal; 
      the P angle-delay pairs and the P weighting coefficients corresponding to the P angle delay pairs are used to determine a precoding matrix; 
    each of the P angle-delay pairs comprises one of the K angle vectors and one of the L delay vectors; and 
     P,K, and L are all positive integers; and determining the precoding matrix based on the first indication information.
13. The method according to claim 8, wherein the K angle vectors and the L delay vectors are determined based on uplink channel measurement. 
14. The method according to claim 8, wherein the P weighting coefficients correspond to one receive antenna or one transport layer.


Allowable Subject Matter
Claims 2-7, 9, 12-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0359731 Sahraei et al disclose generating reference signals for precoding and channel estimation. US 2020/0091974 Zhao et al disclose generating weight vectors for feedback to base station. US 10,367,568 Nammi et al disclose determine precoding coefficients.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
March 9, 2022
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632